Citation Nr: 1810929	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic active cervical strain myositis.  

2.  Entitlement to a rating in excess of 20 percent for chronic active lumbosacral strain-myositis.  

3.  Entitlement to service connection for radiculopathy of the lumbar region, to include as secondary to a lumbar spine disability.  

4.  Entitlement to service connection for bilateral ankle disability, to include as secondary to service connected disabilities.  

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected disabilities.  



REPRESENTATION

Appellant represented by:	Adam I. Burns, Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1981 to October 1981, from May 2000 to January 2001, and from January 2003 to June 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, which, in pertinent part, continued the 10 percent disability rating for chronic active cervical and lumbosacral strain-myositis, respectively, and denied service connection for bilateral hip and ankle disabilities.  

These matters were before the Board in April 2015, at which time they were remanded for additional evidentiary development, including obtaining updated 
VA treatment records and VA examinations to assess the severity of the lumbar and cervical spine disabilities, and any neurological manifestations, and the nature and etiology of his bilateral ankle and hip disabilities.  

The Board notes that the April 2015 remand also remanded the issue of an initial rating in excess of 30 percent for an adjustment disorder with anxiety for the issuance of a Statement of the Case (SOC).  The RO increased the rating to 
50 percent and re-characterized the psychiatric disability to unspecified depressive disorder with alcohol abuse in a December 2017 rating decision.  The RO issued a SOC for the issue of an increased rating for an unspecified depressive disorder with alcohol abuse, along with instructions of how to perfect the appeal and a standard Form 9, in December 2017.  To date, the Veteran has not submitted a Form 9 or equivalent in order to perfect this issue.  According, the Board finds that it does not have jurisdiction to address the issue of an initial increased rating for unspecified depressive disorder with alcohol abuse.  

Furthermore, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) was remanded by the Board in April 2015.  The issue of entitlement to a TDIU was granted by the RO in a December 2017 rating decision.  As this represents a complete grant of relief, this issue is no longer before the Board.  

In a December 2017 rating decision, the RO increased the disability ratings to 
20 percent for chronic active cervical and lumbosacral strain-myositis, respectively.  As this decision does not represent a complete grant of relief, these matters are still before the Board.  

The issues of entitlement to increased ratings for chronic active lumbosacral and cervical strain-myositis and entitlement to service connection for bilateral ankle and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has lumbar radiculopathy that is caused by his service connected lumbar spine disorder.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, radiculopathy is proximately due to or the result of his service connected lumbar spine disorder.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for radiculopathy.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a), service connection is also warranted for a disability proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran was granted service connection for chronic active lumbosacral strain-myositis (lumbar spine disability) and asserts that he has incurred radiculopathy as a result of his lumbar spine disability.  The Board notes that the Veteran filed a claim for an increased rating for his lumbar spine disability in December 2008 and neurological abnormalities of the lumbar spine are considered part and parcel of an increased rating claim.  As discussed below, the Board is unable to award an appropriate rating for the Veteran's radiculopathy at this time, and as such, has re-characterized the claim from entitlement to a separate rating for radiculopathy of the lower extremities to entitlement to service connection for radiculopathy as secondary to his lumbar spine disability.  

The Board notes that there is conflicting evidence as to whether the Veteran has radiculopathy associated with his lumbar spine disability.  Lumbar radiculopathy is defined as any disease of the lumbar nerve roots, such as from disc herniation or compression by a tumor or bony spur, with lower back pain and often paresthesia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1571 (32nd ed. 2012).  

The Veteran submitted a statement by N.O., M.D., dated in December 2008.  
Dr. N.O. assessed the Veteran with radiculopathy and concluded it was caused by his back problem secondary to multiple accidents he had sustained during active service.  Specifically, the radiculopathy was the result of direct impact, weight bearing, or secondary to articular deterioration or central nervous system damage caused by his back disability.  

A June 2010 physical residual functional capacity assessment for the Social Security Administration (SSA) indicated that the Veteran had a secondary diagnosis of lumbar spinal stenosis with radicular pain.  

A VA treatment record dated in May 2012 indicated that the Veteran had lower back pain, which persistently radiated to his left leg.  A July 2012 VA treatment record indicated that the Veteran had chronic lower back pain with radiation to the lower left extremity although an electrodiagnostic study was negative for radiculopathy.  

The Veteran submitted private treatment records dated in November 2014 and July 2015.  The November 2014 treatment record noted that the Veteran's straight leg raise test was positive, or bilaterally present, and assessed him with lumbosacral neuritis.  The July 2015 treatment record noted the Veteran's diagnosis of radiculopathy of the lumbar region.  

A VA examination was performed in June 2017, at which time the examiner indicated that the Veteran did not have radiculopathy associated with his lumbar spine disability.  

After a review of the evidence, the Board finds that there is evidence of radiculopathy associated with the Veteran's lumbar spine disability throughout the pendency of this claim.  In this regard, Dr. N.O. and multiple VA and private treatment records noted radiculopathy associated with his lumbar spine disability.  Dr. N.O. opined that the Veteran's radiculopathy was secondary to his lumbar spine disability caused by multiple accidents during active service.  Although the June 2017 examiner did not find radiculopathy during the examination, the Board finds evidence of radiculopathy throughout the pendency of this claim.  

The Board notes that the evidence in the file does not reveal whether the Veteran's radiculopathy is mild, moderate, moderately severe, or severe, in order to assign a separate rating under 38 C.F.R. § 4.124a at this time.  Accordingly, the Board has re-characterized this claim to entitlement to service connection for radiculopathy, to include as secondary to the lumbar spine disability.  After conducting any needed development, the AOJ will assign a rating and effective date.

In view of the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection for radiculopathy secondary to the Veteran's lumbar spine disability is warranted.  


ORDER

Service connection for radiculopathy secondary to the Veteran's lumbar spine disability is granted.  


REMAND

Increased Rating for Lumbar and Cervical Spine Disabilities

VA examinations were performed in June 2017 for the Veteran's claims of increased ratings for his cervical and lumbar disabilities.  During the examinations, the Veteran reported flare-ups of his lumbar and cervical pain.  However, the examinations were not conducted during a flare-up and the examiner indicated that he was unable to state without mere speculation that pain, weakness, fatigability, or incoordination significantly limited his functional ability with flare-ups because all musculoskeletal disorders could potentially cause functional limitations during repetitive use over a period of time and to describe such functional limitation in terms of severity based on a possible future event would be mere speculation.  

A recent decision issued by the United States Court of Appeals for the Veterans' Claims (CAVC) addressed what constitutes an adequate explanation of an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Accordingly, the Board finds that the June 2017 examinations are insufficient to determine the severity of the Veteran's cervical and lumbar spine disabilities and new VA examinations are warranted.  

Bilateral Ankle

Pursuant to the Board's remand instructions, a VA examination was performed in June 2017.  The examiner assessed the Veteran with bilateral Achilles tendinitis and concluded it was not a result of the December 2000 motor vehicle accident incurred in service.  He further concluded that it was less likely than not that the Veteran's military service injuries were related to his present bilateral ankle disability.  

The Board finds that the June 2017 examination is insufficient to determine the present claim.  Specifically, the examiner only discussed the Veteran's motor vehicle accident in service when there is ample evidence of multiple accidents in service.  Furthermore, the examiner failed to provide an opinion as to whether the Veteran's service-connected lumbar, cervical, and/or right shoulder disabilities aggravated his bilateral ankle disability.  

Accordingly, the Board finds an addendum medical opinion is warranted on remand.  


Bilateral Hips

Pursuant to the Board's remand instructions, a VA examination was performed in June 2017.  The examiner assessed the Veteran with arthropathic changes of the hips and SI joints, bilaterally.  The examiner opined it was less likely than not that the Veteran's hip disability was related to military service because his service treatment records were silent toward any bilateral hip disability.  Furthermore, his service-connected shoulder, lumbar, and cervical spine disabilities did not cause and/or aggravate his hip disability.  

After a review of the evidence, the Board finds that this opinion is contrary to the evidence contained in the file.  Specifically, the Veteran's service treatment records reveal that he complained of an injury to his right hip in April 2004 and was given a profile of no running, jumping, or lifting for 5 days.  See 05/20/2004, Medical Treatment Record-Government Facility, p. 9.  

Accordingly, the Board finds that a remand is warranted in order to obtain an addendum medical opinion.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and severity of his service connected lumbar and cervical spine disabilities.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  Forward the entire claims file, including a copy of this remand, to the June 2017 examiners for an addendum opinion as to the etiology of the Veteran's bilateral hip and ankle disabilities.  (If the examiners are not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the new clinician.)  The claims file, including this remand, is to be reviewed by the examiners to become familiar with the pertinent medical history.  

The examiners should respond to the following questions:

A.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's bilateral hip and/or ankle disabilities were caused by his service-connected right shoulder, cervical, and/or lumbar spine disabilities?

B.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's bilateral hip and/or ankle disabilities have been aggravated (worsened beyond their natural progression) as a result of his service-connected right shoulder, cervical, and/or lumbar spine disabilities?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his bilateral hip and/or ankle disabilities prior to aggravation?  If so, please identify.

C.  If the Veteran's bilateral hip and/or ankle disabilities are not caused or aggravated by his service connected right shoulder, cervical, and/or lumbar spine disabilities, then is it at least as likely as not (probability of at least 
50 percent) that his bilateral hip and/or ankle disabilities had their onset in and/or are otherwise related to his period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's right hip complaints in service and the statement by N.O., M.D., dated in December 2008.  
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


